Citation Nr: 0916421	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO. 03-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
bilateral hallux valgus.

2. Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
bilateral hallux valgus.

3. Entitlement to service connection for pes planus, to 
include as secondary to service-connected bilateral hallux 
valgus.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

5. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

6. Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently evaluated at 10 percent.

7. Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 
to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in May 2006. 

The Veteran filed for entitlement to service connection for 
tinnitus and hearing loss disabilities in May 2004. In an 
August 2004 statement, the Veteran's representative claims to 
be filing a notice of disagreement with a July 27, 2004 
rating decision which purportedly denied entitlement to 
service connection for tinnitus and hearing loss. However, no 
such rating decision is of record. Additionally, in an April 
2006 statement, the Veteran's representative states that no 
statement of the case (SOC) has been issued with respect to 
the alleged July 27, 2004 rating decision and the August 2004 
"notice of disagreement" and that an SOC is required under 
Manlincon v. West, 12, Vet. App. 38 (1999). The holding in 
Manlincon dictates that if an SOC has not been issued in 
response to a timely filed notice of disagreement, a remand 
is required for the RO to accomplish such action. See 38 
C.F.R. § 19.26 (2008). See also Manlincon v. West, 12, 
Vet.App. 238 (1999). 

However, it appears that the Veteran's representative has 
inadvertently included language in this Veteran's case with 
that of another represented Veteran. The representative 
alludes to the present Veteran as having over 20 years of 
active service with the Air Force in aircraft maintenance. 
However, the Veteran in this matter has approximately 18 
months of Army active service as a dental technician.  

There is no record of a rating decision being issued on the 
issues of entitlement to service connection for hearing loss 
and tinnitus. The Board hereby REFERS this matter to the RO 
to determine what, if any, action is necessary on the issues 
of entitlement to service connection for hearing loss and 
tinnitus, to include issuance of a statement of the case.

The issues of entitlement to service connection for a right 
knee disorder, entitlement to service connection for a left 
knee disorder, entitlement to service connection for pes 
planus, entitlement to an increased evaluation for hallux 
valgus of the left foot and entitlement to an increased 
evaluation for hallux valgus of the right foot are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. By rating decision in February 1992, the RO denied the 
Veteran's claim for a psychiatric disability. The Veteran 
filed a timely notice of disagreement, but subsequently 
withdrew his appeal of the denial of entitlement to service 
connection for a psychiatric disability. Therefore, the 
February 1992 denial became final.

2. Evidence received since the February 1992 rating decision 
is new and raises a reasonable possibility of substantiating 
the Veteran's claim.

3. By rating decision in February 1999, the RO denied the 
Veteran's claim for a back disability. The Veteran did not 
file a timely notice of disagreement to this determination 
and it became final.

4. Evidence received since the February 1999 rating decision 
is new and raises a reasonable possibility of substantiating 
the Veteran's claim.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
psychiatric disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

2. New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1992 rating decision, the Veteran's claim of 
entitlement to service connection for a psychiatric 
disability was denied. The Veteran was notified of the 
February 1992 denial, and he filed a timely notice of 
disagreement to initiate an appeal. Subsequently, however, 
the Veteran, by way of a December 1992 written statement, 
withdrew his appeal of the denial of entitlement to service 
connection for a psychiatric disability. As such, the 
February 1992 rating decision became final. 38 U.S.C.A. 
§ 7105(c). However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 
5108. A September 2002 written communication from the Veteran 
was interpreted by the RO as a claim to reopen. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the February 1992 
rating decision included service medical records, VA medical 
records, and a February 1992 VA examination report which 
showed that the Veteran did not have a current psychiatric 
disability. 

Evidence received since the February 1992 rating decision 
includes VA treatment records and examination reports. A May 
1992 VA treatment record includes a diagnosis of dysthymia 
and depressive disorder. The Board finds this document is 
both new and material as it was not of record at the time of 
the February 1992 rating decision and it provides a diagnosis 
of a current psychiatric disability, an element to establish 
service connection that was lacking in February 1992. The 
Board finds, therefore, that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a psychiatric disability.

In a February 1999 rating decision, the Veteran's claim of 
entitlement to service connection for a low back disability 
was denied. The Veteran did not file a notice of disagreement 
to initial an appeal from this determination and the February 
1999 rating decision became final. 38 U.S.C.A. § 7105(c). 

The pertinent evidence received prior to the February 1999 
rating decision included service medical records and VA 
medical records which showed complaints of low back spasms. 

Evidence received since the February 1999 rating decision 
includes a January 2004 VA Magnetic Resonance Imaging (MRI) 
report showing disc bulging and minute bone hemangioma. The 
Board finds this document is both new and material as it was 
not of record at the time of the February 1999 rating 
decision and it provides a diagnosis of a current low back 
disability, an element necessary to establish service 
connection that was lacking in February 1999. The Board finds 
that new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.

The issues of entitlement to service connection for a low 
back disability and a psychiatric disability are addressed in 
the Remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
service connection claim for a low back disorder.

New and material evidence has been received to reopen the 
service connection claim for a psychiatric disorder.

REMAND

VCAA Notice Error - No Notice for Secondary Service 
Connection Claims

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). The notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The September 2002, June 2006 and September 2008 VCAA notice 
letters for the bilateral knee claims and the pes planus 
claim do not explain to the Veteran what evidence and 
information is necessary to establish entitlement to service 
connection based on a secondary service connection theory of 
entitlement. 

A remand is necessary to issue the Veteran VCAA notice 
explaining what evidence and information is necessary to 
establish entitlement to service connection for the bilateral 
knee claims and the pes planus claim based on the allegation 
that these disabilities are secondary to the Veteran's 
service-connected hallux valgus disabilities.

VCAA Notice Error - Notice not Compliant with Vazquez-Flores 
Holding

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)

The VCAA notice letters did not comply with all the 
requirements articulated in the holding of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).. The Board finds that a remand 
is necessary to provide appropriate VCAA notice to the 
Veteran. 

Inadequate Examination for Increased Ratings Claims

The medical evidence is insufficient for the Board to perform 
appellate review. 

The January 2007 VA examination report reflects that the 
Veteran was able to stand for only 15-30 minutes and was 
unable to walk more than a few yards (this appears to be 
based on the Veteran's subjective complaints and not on an 
objective assessment of the Veteran's physical capabilities, 
although it is not entirely clear) and that he was in a 
wheelchair on the day of the examination because of a fall 
"related to his feet conditions." The examination report 
also shows the Veteran uses a cane to ambulate because of 
"low back pain, knees and feet pain" and that the effects 
of the Veteran's disability on his ability to do chores, 
shop, exercise, do sports, travel, bath, dress, use the 
toilet, and drive are "severe." In short, the examination 
report describes a significant disability which severely 
limits the Veteran's activities. However, the examination 
report shows that x-ray images only showed "mild" hallux 
valgus in the Veteran's feet. 

The description of a severe disability that prevents the 
Veteran from doing practically any type of physical activity, 
even walking or standing, is entirely inconsistent with 
"mild" hallux valgus of the bilateral feet. A remand is 
necessary to obtain clarification on the limitations the 
Veteran experiences due to his service-connected hallux 
valgus. 
Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).

The record also reflects that the Veteran has significant 
nonservice-connected disabilities of the lower extremities, 
such as pes planus, bilateral knee complaints, and low back 
disability. Therefore, it is important for the VA examiner to 
describe only the limitations due to the service-connected 
hallux valgus and not the limitations due to the Veteran's 
other nonservice-connected disabilities, such as pes planus, 
knee disability or back disability.

VA Examinations with Etiology Opinion Needed for Reopened 
Claims

As noted above, the record reflects that the Veteran has 
current diagnoses of a back disability and a psychiatric 
disability. The record also reflects that the Veteran's had 
psychiatric complaints in service that were diagnosed as a 
borderline personality disorder. The Veteran claims that his 
current back disability is secondary to his service-connected 
bilateral hallux valgus disability. 

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court of Appeals for Veterans Claims (Court) clarified that 
the third prong of this criteria, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. 

The Board finds that VA examinations are necessary to 
determine if the Veteran has a current psychiatric or low 
back disability related to his active duty service period or 
to his service-connected hallux valgus disability.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Veteran 
VCAA notice which: 1) explains the 
information and evidence necessary to 
establish entitlement to service 
connection for the Veteran's low back, 
pes planus and bilateral knee claims 
based on the allegation that they are 
secondary to his service-connected 
bilateral hallux valgus and 2) is 
compliant with the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). With respect to the Vazquez-
Flores requirements, the VCAA notice 
letter should: 

a) notify the claimant that he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or 
increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life;

b) notify the claimant that if the 
Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a 
higher disability rating that would 
not be satisfied by the claimant 
demonstrating a noticeable worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test 
result), the Secretary must provide 
at least general notice of that 
requirement to the claimant and; 

c) notify the claimant that, should 
an increase in disability be found, 
a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 
noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of 
the symptoms of the condition for 
which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2. Return the claims folder to the 
examiner who conducted the January 2007 
VA examination. If the examiner is not 
available, schedule the Veteran for an 
examination by a physician. The purpose 
of the examination is to determine the 
current severity of the Veteran's 
service-connected bilateral hallux 
valgus. The following considerations will 
govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
determine the current severity 
of the Veteran's bilateral 
hallux valgus, without regard 
to the Veteran's nonservice-
connected pes planus, knee 
disabilities, or back 
disability. 

(ii) The examiner should 
describe the limitations 
experienced by the Veteran as a 
result of his service-connected 
bilateral hallux valgus. 

(iii) The examiner must state 
the medical basis or bases for 
all opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 



3. Schedule the Veteran for examinations 
by physicians. The purpose of the 
examinations is to identify any current 
psychiatric or back disabilities and to 
determine if any current psychiatric or 
back disabilities are etiologically 
related to the Veteran's active military 
service or to his service-connected 
bilateral hallux valgus. The following 
considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
determine if the Veteran has a 
current psychiatric disability. 
For each psychiatric disability 
found on examination, the 
examiner should opine as to the 
likelihood of an etiological 
relationship between the 
Veteran's current psychiatric 
disability and his active 
military service, including the 
March 1989 notation of a 
borderline personality 
disorder.

(ii) The examiner should 
determine if the Veteran has a 
current low back disability. 
For each low back disability 
diagnosed on examination, the 
examiner should opine as to the 
likelihood of an etiological 
relationship between the 
Veteran's current low back 
disability and his active 
military service period. The 
examiner should also opine as 
to the likelihood of an 
etiological relationship 
between the Veteran's current 
low back disability and his 
service-connected bilateral 
hallux valgus.

(iii) The examiner must state 
the medical basis or bases for 
all opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

4. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development, deemed 
appropriate under the law and then 
readjudicate the issues. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


